                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


 DARYL L. HOLLOWAY,

                 Plaintiff,
                                                          Case No.: 2019-CV-1460
        v.

 CITY OF MILWAUKEE, GEORGE
 ELLENBERGER,
 DANIEL RUZINSKI, WILLIAM HEROLD,
 MICHAEL CARLSON, GREGORY NOWAKOWSKI,
 JOSEPH LAGERMAN, WILLIAM STAWICKI,
 JOHN DOES 1-20, MICHAEL J. BACKES,
 ABC INSURANCE COMPANY, GERALD BOYLE,
 BRIDGET BOYLE, and XYZ INSURANCE
 COMPANY,

                 Defendants.


                                 CERTIFICATE OF SERVICE


       I, Nathaniel Cade, Jr. hereby certify that I am an attorney licensed to practice law in

this state and that I am of such age and discretion as to be competent to serve papers. I

further certify that on this date I mailed a copy of the Motion for Entry of Default Judgment

against Gerald Boyle, the declaration of Nathaniel Cade, Jr. in Support of Motion for Entry

of Default Judgment and proposed Default Judgment to be placed in a postage-paid

envelope addressed to Defendant Gerald Boyle at the address stated below, which is the

last known address of Defendant Gerald Boyle and deposited said envelope in the United

States mail to the following address:


                Gerald P. Boyle
                13221 North Windsor Court
                Mequon, Wisconsin 53097




             Case 2:19-cv-01460-LA Filed 01/25/20 Page 1 of 2 Document 24
Dated this 25th day of January, 2020.

                                         CADE LAW GROUP LLC

                                         By: s/Nathaniel Cade, Jr.
                                         Nathaniel Cade, Jr.
                                         P.O. Box 170887
                                         Milwaukee, WI 53217
                                         (414) 255-3802 (phone)
                                         (414) 255-3804 (fax)
                                         nate@cade-law.com
                                         Attorneys for Plaintiff




                                      -2-
         Case 2:19-cv-01460-LA Filed 01/25/20 Page 2 of 2 Document 24
